Citation Nr: 0706099	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection for a back disability.  In September 2006, the 
veteran testified before the Board at a hearing that was held 
at the RO.


FINDINGS OF FACT

1.  The claim for service connection for a back disability 
was previously denied in a November 2001 Board decision.  The 
veteran did not appeal the decision.

2.  Evidence received since the last final denial in November 
2001 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The November 2001 Board decision that denied the claim 
for service connection for a back disability is final.  
38 U.S.C.A. § 7104 (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001 & 2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a back disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In a decision dated in November 2001, the Board denied the 
veteran's claim for service connection for a back disability.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006).  The decision became final because 
the veteran did not file a timely appeal of the decision.

The claim for entitlement to service connection for a back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in January 
2004.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's post-service medical 
records and the veteran's own statements.  The evidence 
showed that the veteran had been diagnosed with and treated 
for various back problems including degenerative changes 
which ultimately required surgical intervention.  There was 
no evidence, however, that related his back problems to his 
period of active service. 

In support of his application to reopen his claim, the 
veteran submitted additional personal statements and 
additional treatment records demonstrating continued 
treatment for back problems.  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  The additional 
treatment records merely demonstrate that the veteran has 
received continued treatment for back problems.  As various 
back problems had already been diagnosed at the time of the 
last final decision and clinical evidence of treatment 
therefor was already of record at the time of the prior final 
decision these additional records are cumulative of evidence 
already of record, and do not constitute evidence that raises 
a reasonable possibility of substantiating the claim.  The 
evidence at the time of the previous final denial showed that 
the veteran had back problems, so the new evidence showing 
that the veteran received treatment for back problems does 
not relate to any unestablished fact necessary to 
substantiate the claim.  The claim for service connection for 
a back disability therefore cannot be reopened on the basis 
of this evidence.  See 38 C.F.R. § 3.156(a).  

Neither may the claim be reopened on the basis of the 
additional statements submitted by the veteran himself.  The 
veteran, as a layperson without medical training or 
expertise, is not competent to provide a diagnosis or opinion 
on a matter requiring knowledge of medical principles.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  While the veteran can describe 
symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to relate his 
current back problems to his period of active service.  
Additionally, the veteran's statements are cumulative of 
those considered at the time of the last final decisions.  

Although the appellant has submitted new evidence that was 
not before VA at the time of the last final decision, the 
evidence does not raise a reasonable possibility of 
substantiating the claim because it does not show that any 
current back disability is etiologically related to the 
veteran service or to any disease or injury incurred in or 
aggravated by service and does not show any back injury 
during the veteran's service.  Therefore, the new evidence 
does not raise a reasonable possibility of substantiating the 
veteran's claim.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and a rating 
decision in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Additionally, in the March 2004 
correspondence, VA informed the veteran that his claim for 
service connection for a back disability was previously 
denied because he had failed to submit evidence that 
demonstrated that his back problems were related to his 
service, and that he needed to submit new evidence showing 
such a relationship.  This communication satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the April 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a back disability.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


